Case 2:19-cv-00263-SPC-MRM Document 75 Filed 12/10/20 Page 1 of 2 PageID 1800




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 DAVID JOHN THORKELSON, as
 Personal Representative of the
 Estate of Debi Lyn Thorkelson

                Plaintiff,

 v.                                                        Case No.: 2:19-cv-263-FtM-38MRM

 CARMINE MARCENO and
 ROBERT CASALE,

                 Defendants.
                                                  /

                                    OPINION AND ORDER1

         Before the Court is Magistrate Judge Mac R. McCoy’s Report and

 Recommendation. (Doc. 74). Judge McCoy recommends denying Defendants’

 Motion to Tax Costs. (Doc. 74). Neither party has objected to the Report and

 Recommendation, and the time to do so has expired.

         A district judge “may accept, reject, or modify in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1). The district judge “shall make a de novo determination of those

 portions of the report or specified proposed findings or recommendations to




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00263-SPC-MRM Document 75 Filed 12/10/20 Page 2 of 2 PageID 1801




 which objection is made.”      Id.   And “[t]he judge may also receive further

 evidence or recommit the matter to the magistrate judge with instructions.”

 Id.

       After examining the file independently and upon considering Judge

 McCoy’s findings and recommendations, the Court accepts and adopts the

 Report and Recommendation.

       Accordingly, it is now

       ORDERED:

       (1) United States Magistrate Judge Mac R. McCoy’s Report and

          Recommendation (Doc. 74) is ACCEPTED and ADOPTED and the

          findings are incorporated herein.

       (2) Defendants’ Motion for Taxation of Costs (Doc. 72) is DENIED

          without prejudice to Defendants’ ability to renew the motion, if

          appropriate, after the pending appeal concludes.

       DONE and ORDERED in Fort Myers, Florida on December 9, 2020.




 Copies: All Parties of Record




                                          2
